 

 

AO 442 (Rev. 11/11) Arrest Warrant ; woud Mee, ot
on . omeas
UNITED STATES DISTRICT COURT ws. -5 EE Ys
Sealed for th , ager tT S ayy
Public and unofficial staff access © Sa iit nit Lib i. of

prohibited by court order Southern District of Texas

 

 

 

United States of America

 

 

 

Vv. ) e
Kenenty Hwan Kim (aka Myung Kim) )  CaseNo. 4:19mj1691
FILED... LODGED
J RECEIVED
)
Defendant SEP 1 2 2019
ARREST WARRANT ay WESTERN DISTRICT G) ARSKSTGU at TACOMA

 

 

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Kenenty Hwan Kim (aka Myung Kim) ;
who is accused of an offense or violation based on the following document filed with the court:

O Indictment () Superseding Indictment ( Information . © Superseding Information & Complaint

O Probation Violation Petition (} Supervised Release Violation Petition OQ Violation Notice - 0 Order of the Court

This offense is briefly described as follows:

From no later than June 2018 to present, within the Southern District of Texas and elsewhere, the above-captioned
defendant did knowingly and willfully combine, conspire, and agree with others known and unknown to commit offenses
against the United States in violation of 18 U.S.C. 1956(a)(1)(B)(i), all in violation of 18 U.S.C. 1956(h).

Date: September 05, 2019 Dena Reermur-

Issuing officer's signature

City and state: Houston, Texas U.S. Magistrate JudgeDena Palermo
Printed name and title

 

 

Return

This warrant was received on (date) Gq OG /2019. _, and the person was arrested on (date) q ( 2 | 20 (J.

at (city and state) .

Date: 4 hel IS | eee 4A. ™
: Arresting apne Pslenature
— tages, fame sayy)

 

 

 

 

 

 

 

 

 

 
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender: Kenenty Hwan Kim (aka Myung Kim)

 

Known aliases:

 

Last known residence:

 

Prior addresses to which defendant/offender may still have ties:

 

 

Last known employment:

 

Last known telephone numbers:

 

 

 

 

 

 

 

 

Place of birth:

Date of birth:

Social Security number:

Height: Weight:
Sex: Race:
Hair: Eyes:

 

 

Scars, tattoos, other distinguishing marks:

 

 

 

History of violence, weapons, drug use:

 

 

Known family, friends, and other associates (name, relation, address, phone number):

 

 

FBI number:

 

Complete description of auto:

 

 

Investigative agency and address:

 

 

Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):

 

 

Date of last contact with pretrial services or probation officer (if applicable):

 

 

 
